﻿
May I begin by congratulating you. Sir, on your election to the presidency of the forty-second session of the United Nations General Assembly. We look on your election, as well as on other elections to office, not as a matter of routine but as an expression of our conviction that each and every Member State has a constructive role to play in the deliberations of this world Assembly, and we are convinced that you will fulfil your role with distinction. Our congratulations go also to the other officers who have been elected, as well as to the outgoing President for his positive contribution in leading the work of the forty-first session. 
I also wish to pay tribute to the untiring efforts of our Secretary-General, Mr, Perez de Cuellar, for the persistent active role he is playing in the service of the Organization in trying to bring together parties to a number of conflicts to reach negotiated solutions of their problems, such efforts deserve our full support.
It has been 20 years since the Head of Government of Malta last addressed the Assembly. The newly elected Government of my country naturally faces hard and urgent tasks at home. But fully conscious that domestic issues should not be allowed to overshadow our equally important role as a member of the international community of nations, I have taken this opportunity to confirm our confidence in the role the United Nations has to play in the maintenance of peace in the world, the enhancement of security for each and every Member State, the substitution of dialogue and negotiations for armed conflict, and the encouragement of co-operation at all levels and across the barriers of race, ideology, size, power and wealth for the welfare of mankind. At the same time, we are fully aware that this potential for positive action has not yet been fully exploited and, indeed, at times it may appear that it has been abused, misused or ignored in the pursuit of perceived national interests.
National interests cannot be ignored. We are here as individual nations/ some of us grouped in formal or informal joint defence, economic or regional interests. Yet our presence here should be a declaration of faith in the common interest of humanity beyond the limitations of frontiers, and our main objective should be to harmonize national interests for our mutual benefit.
Malta has always believed in these ideals, and our initiative 20 years ago in this Hall, when we launched the idea of the sea and the ocean floor beyond national jurisdiction as being the common heritage of mankind, is evidence of this. The progress of this initiative over the years, under different administrations and in the context of ever-evolving political and economic realities  should encourage us to be both bold in our ideas and more active in pursuing them.
My party is now in Government in Malta and my presence here is a confirmation that the same ideals which inspired my predecessor, Mr. George Borg Olivier, guide us today.
In this connection I should like to submit two considerations which seem to me to be of real importance in this period between the signing of the Convention on the Law of the Sea and its fully coming into force.
The first is that there is a great need for some kind of forum where the representatives of States can meet with those of the United Nations specialized agencies and other intergovernmental and non-governmental organizations, in order to discuss ocean affairs in an integrated manner. No such forum exists today. Several different proposals worthy of consideration have been advanced to fill this gap. The most important thing is that, in view of the interrelatedness of the multiple uses of ocean space on which the Convention is so insistent, the gap be filled. The second point is that a major result of the Convention, especially with the establishment of the exclusive economic zones, has been the vast extension of national jurisdiction over large areas of ocean space. It is also clear that many nations will however be unable to benefit from the new resources at their disposal, either directly or in co-operation with other nations, unless they are able to establish effective management systems. It is not difficult to realize, however, that many nations will not be able to set up the appropriate national institutions without at least the scientific and technical help of the international community.
Let me take this opportunity to expound to this Assembly the policy of my Government and the way it will be manifested in our attitude during this session of the General Assembly and at other international gatherings. The Maltese people believe in democracy, where the rule of law is supreme; where governments change as a result of the freely expressed will of the people at regular elections. We do not take things for granted, and we do not wish to convey any chauvinistic impression. Our belief in a pluralistic democracy has passed through a period of trial, but it has passed the test and it is the stronger because of it.
As a result, I speak as the Head of Government of a nation that has recently introduced an important amendment to its Constitution reflecting a consensus in Parliament. Malta is declared today a neutral State actively pursuing peace, security and social progress among all nations by adhering to a policy of non-alignment. We intend to adhere to this constitutional provision and to interpret it with the responsibility and seriousness that it deserves, we want to engender confidence. We mean what we say and we say what we mean.
Neutrality does not imply for us a passive disinterested role in all that goes on around us. To start with, we are not colourless in our ideological beliefs and without condemning the beliefs of others we Intend to defend and stand up for the democratic, social and cultural values in which we believe. We attach great importance to human rights and to the freedom to exercise such rights without undue restriction for the benefit of the individual and of the society in which he lives. Such freedom should not be restricted by race, creed or sex and therefore we cannot support the apartheid policy in South Africa, and in so far as it is in our power to do so we shall seek not so much to condemn such a policy verbally as to make a positive contribution towards its elimination. We do not believe that armed conflict is the best way to bring about such changes; simmering confrontation, which inevitably bursts out in armed conflict from time to time, is not to be supported; honest negotiations and constructive dialogue - and the United Nations should be the ideal place for these - should be encouraged. Guided by these ideals, we do not want to be associated with sterile statements of condemnation, especially since routine condemnations tend to become stereotyped and discriminatory in nature. Worse still, they are not likely to make any positive contribution to the initiation of dialogue and resolution of problems.
On our agenda we are faced with many situations of conflict, some of which have defied solution for more than a generation. We should not let ourselves fall into the position of accepting such issues as a permanent feature of the international scene. Boldness of vision and a break with routine sterile attitudes is required if solutions are to be found. The change that is required is not so much one of military might or geographical distribution, as one in the minds of men, a change that can best come about by enhancing confidence in one another. We look on the recent agreement in principle between the United States of America and the Soviet Union on the elimination of short- and medium-range nuclear missiles as a positive step along the lines we have just stated. As the representatives of other States have already remarked, we should all be careful to see that the easing of tension at the focal points of confrontation does not lead to an increase in tension on the flanks.
The Mediterranean, right in the centre of which Malta sits, is both a focal point of confrontation and the flank of other points of conflict. We do not pretend to have any magic formula for resolving the several, interrelated conflicts and strands of tension that criss-cross that historic sea. What we strongly believe is that allocating blame and mutual accusations are negative in character. All Mediterranean countries, big or small, African, Asian or European, as well as their allies and friends, including those non-regional States with a military presence there, have a role to play. No one can be ignored} no one can impose on others; no imposed solutions, including military ones, will be lasting; and we cannot rely on the passage of time to produce a solution. A solution has to be the product of positive action, through dialogue and negotiations, if need be in an ad hoc international conference in which all interested parties will participate on an equal footing.
Mentioning first the Mediterranean in general as an area of conflict that needs urgent consideration does not imply that we are not conscious of other areas that demand our attention. We note with interest and appreciation the efforts put forth by the Secretary-General, the Security Council, the General Assembly itself, regional groupings and individual countries to bring about peaceful solutions to long-festering wounds.
Such are the relations between Israel and the Arab States; the sorry state of the Palestinians, who are still denied a State of their own; the plight of war-torn Lebanon, vividly depicted by President Amin Gemayel in this Assembly a little while ago; the escalating and dangerous tension in the Gulf resulting from the long-drawn-out conflict between Iran and Iraq; Afghanistan, which is still occupied by foreign forces; the explosive situation in Central America, not yet pacified by the recent agreement reached by the States of the region; Namibia where the people are still denied self-determination in an era when colonialism is an anachronism; the sorry situation in Kampuchea where foreign troops are still present; Fiji, which recently added another element of uncertainty in that area; and, nearer home, Cyprus, still a divided island.
All efforts to defuse tension and bring peace deserve not only our praise, but, more important still, the genuine support of the world community. Each of us in his own way has a role to play; the most powerful States, as well as the other permanent members of the Security Council, have a very special responsibility. As long as they go on enjoying a privileged position in the United Nations, they must also assume special responsibilities. But we would stress that we do not share the simplistic approach of those who view the unfolding world developments in terms of super-Power rivalry only. 
World expenditure on armaments, usually at the expense of social and economic development, particularly in developing countries, is not attributable solely to super-Power activity. There cannot be flourishing arms producers unless there are also willing arms purchasers; and a surfeit of armaments, be they nuclear or conventional, can only encourage conflict and lead to the temptation of pressing claims and solving issues by the use of those armaments. As a small island with negligible armed forces, we look on this situation with stark realism, fully conscious of its implications for our security, independence and territorial integrity.
A common strand in what I have been saying is that while we all face global responsibility - and indeed the United Nations came into being as a direct result of global conflict - many of today's problems are regional in character. The Importance of geographic regions was not lost on the founders of the United Nations, and we have the regional economic and social Commissions. Other regional developments have taken place since then, both within and outside the United Nations system. Perhaps the time has come for a serious study of the role of regional institutions within the United Nations system as a positive and practical contribution to more effective co-operation in the various fields of security and economic and social development. We may have to supplement the present continental regional concept with overlapping but equally valid regional approaches. The Mediterranean is one area which springs to mind automatically, and indeed in the field of environment, progress has already been made. We are happy to host in Malta a United Nations regional oil pollution combating centre.
Regional centres for the advancement of marine science and technology ate foreseen in articles 276 and 277 of the United Nations Convention on the Law of the Sea, but none has so far been established. My Government proposed the setting up of such a centre for the Mediterranean region at the fifth ordinary meeting of the contracting parties to the Barcelona Convention, in Athens last September. We proposed that the centre's structure should be based on the models of the EUREKA and EUROMAR projects. This means, among other things, that both private and public enterprises, as well as national and international organizations, should be involved in the financing of projects judged to be of general benefit. We believe that the Mediterranean region is an ideal context for pilot undertakings of this kind, in which the co-operation of both developing and developed countries is desirable and reciprocally beneficial.
I should like to stress the view that funding agencies in the fields of development and co-operation, both national and international, should orient their support much more than hitherto in the direction of scientific research and technological development projects. So far these have tended to be neglected; yet it is in these areas that over time investment is most likely to make the most enduring contribution to bettering the relationship between North and South in a constructive way.
Security, independence and territorial integrity are basic to law, order and progress, but unless they lead to improvement in the quality of life and the dignity of the individual they remain hollow words. Indeed, we are all aware of instances of the domination of a people being perpetuated, only the dominators having changed. The world community cannot ignore or condone such developments.
However, there are more genuine instances in which, in spite of serious efforts by Governments of independent States, the goal of viable economic and social development has been found to be rather elusive - quite often owing to circumstances over which one has little or no control. When these external causes are dramatic, such as natural disasters, world co-operation tends to be more easily forthcoming than when the causes are chronic and less dramatic. As a European country, Malta looks forward to the time when all Europe, from the Atlantic to the Urals, is united. However, that ideal can be reached only step by step. As a nation with a Western European character, history, culture and way of life, not to mention our overwhelming economic and commercial ties, Malta has had long-established co-operation with the European Economic Community (EEC) through an Agreement of Association. My Government feels that the time has now arrived to seek the right conditions to enable us further to enhance this association by becoming a full member of the Economic Community.
It is a well-known fact that political issues cannot be separated from social and economic issues. The development of our economies and our social structure is a corollary of wider political issues. It is a recognized fact that security and development are necessarily interrelated. Malta, as a small developing country, is aware of the unsatisfactory state of the world economy. It is for us a matter of deep concern that the international community has still not resolved such problems as large external and internal imbalances, instability in exchange rates, reduced flows of resources to developing countries, limited access to markets, particularly for the exports of developing countries, and the low prices of primary commodities.
In pursuing adjustment programmes and instituting a number of wide-ranging policy measures and reforms, some developing countries have had to undergo tremendous economic and social upheavals. Malta is no exception. As a small developing country with a net import economy and foreign earnings mainly from the export of manufactured goods and tourism, the international economic environment conditions our economy.
My country's struggle for economic viability has to be conducted within the constraints of a developing island economy limited by its small size and its lack of resources. It is imperative that friendly countries which are bigger and stronger assist us in overcoming such difficulties.
The world economy is passing through a difficult stage, but this should be an added reason for closer co-operation between the developed and the developing countries, the importers and the exporters, the free-market and the centrally planned economies, the commodity producers and consumers. The tendency to protectionism is understood but world progress cannot be achieved unless there is a balance of benefits spread as evenly as possible among the various parties.
May I also call upon the organizations and specialized agencies of the United Nations system to increase their financial and technical assistance to Malta. At this point I wish to reiterate my country's disagreement with the criterion which has been adopted by the United Nations system and continues to be the yardstick for assisting small developing countries such as my own, namely, that based on the per capita national income. This has effectively cut off the much-needed resources for the development of my country. While some headway has been made in reversing such a misguided approach, much more is needed in order to bring to fruition the efforts of countries which are dependent on outside assistance in their development process.
From time immemorial Malta has been a meeting-place of different cultures. Peoples of different nationalities have transformed our island into a microcosm of world history. The many tourists and personalities who visit our country, with its rich cultural heritage, stable and friendly environment, are agreed that this small island in the Mediterranean could serve as a place where human-resources development could flourish and its national experiences in the educational and technical fields could be fruitfully put at the disposal of other countries. Today I would like to reiterate my Government's willingness to offer Malta as an international centre for academic studies where facilities exist for training programmes, meetings and seminars; where the attempts to achieve understanding through dialogue and negotiations could evolve in a quiet ambiance; where the warm traditional hospitality of the Maltese people could be utilized for the benefit of nationals of other countries. The International Ocean Institute, the Mediterranean Institute and the International Environment Institute are already in place at the service of the International community. The setting up in Malta in the very near future of an institute on aging, within the framework of the United Nations, will enhance further activities in training at all levels in skills relevant to the implementation of the International Plan of Action on Aging.
During the last few days the Assembly has been witness to many expressions of support for peace and co-operation among all States; for a halt to armed conflicts; for radical reductions in and in some cases the abolition of, entire categories of nuclear weapons; for the cessation of nuclear tests; for a reduction in military expenditure; for agreements on multilateral arms control; for the improvement of the economic and social conditions of all peoples of the world, in particular those of the developing countries; for the promotion of and respect for human rights; and for other noble causes.
Agreement on these complex issues must be pursued vigorously and with a sense of urgency. For 42 years this Organization, with its specialized agencies, has been contributing towards this end. One thing is certain: many problems still exist. While these goals have inspired us all along, we are still far away from an ideal world.
Far from being discouraged, we in Malta are determined to carry out an independent foreign policy for the benefit of our people and as a contribution to the peace and stability of our region and the rest of the world. We are friends to all and foes to none, and our aim is to contribute to a peaceful solution of international disputes, renouncing violence and war as an instrument of policy.
